NUMBER 13-16-00287-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

                              IN RE NAVISTAR, INC.


                      On Petition for Writ of Mandamus.


                                      ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Per Curiam Order

      Relator, Navistar, Inc. (“Navistar”), filed a petition for writ of mandamus in the

above cause on May 26, 2016. Through this original proceeding, relator seeks to set

aside discovery orders which “compel Navistar to produce documents from a Securities

Exchange Commission investigation into the financial disclosures made by Navistar’s

parent company and its former CEO to stockholders about proposed engines Navistar

never manufactured for sale and which are different from the engine model” that powers

trucks purchased by the real party in interest, Americorp Xpress Carriers, LLC.
       The Court requests that the real party in interest, Americorp Xpress Carriers, LLC,

or any others whose interest would be directly affected by the relief sought, including but

not limited to Santex Truck Centers Ltd., file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
27th day of May, 2016.




                                                2